UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22241 Partners Group Private Equity (Master Fund), LLC (Exact name of registrant as specified in charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Brooks Lindberg, CCO 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLC (a Delaware Limited Liability Company) Semi-Annual Report For the Six Months Ended September 30, 2013 (Unaudited) Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Table Of Contents For the Six Months Ended September 30, 2013 (Unaudited) Consolidated Schedule of Investments 1-5 Consolidated Statement of Assets, Liabilities and Members' Equity 6 Consolidated Statement of Operations 7 Consolidated Statements of Changes in Members' Equity 8 Consolidated Statement of Cash Flows 9 Consolidated Financial Highlights 10 Notes to Consolidated Financial Statements 11-19 Other Information 20 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – September 30, 2013 (Unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL MEMBERS’ EQUITY Percentages as a percentage of total investments are as follows: Private Equity Investments (102.48%) a Direct Investments * (55.44%) Direct Equity (19.19%) Investment Type Geographic Region b Fair Value ** ACP Viking Co-Investment, LLC c Member interest North America $ Apollo Overseas Co-Investors (MHE), L.P. c Limited partnership interest North America ATX Networks Holdings, LLC c Member interest North America Aurora Products Group, LLC Member interest North America Carlyle Retail Turkey Partners, L.P. c Limited partnership interest South America CCM Pharma Debtco Limited Common equity Western Europe CD&R Univar Co-Investor, L.P. c Limited partnership interest North America Centauro C-Investment Fund, L.P. c Limited partnership interest South America Collins Food Holding Pty, Ltd. Common equity Asia - Pacific CT Holdings (International) Limited Common equity Asia - Pacific DLJSAP BookCO, LLC c Member interest South America EQT Marvin Co-Investment, L.P. c Limited partnership interest Western Europe Eurodrip Co-Investment Fund I, L.P. c Limited partnership interest Western Europe Fermo Limited c Common equity Asia - Pacific Fermo Limited c Preferred equity Asia - Pacific Gemini Global Holdings Investors, LLC c Member interest North America Globetrotter Investment & Co S.C.A. c Common equity Western Europe Globetrotter Investment & Co S.C.A. c Preferred equity Western Europe GTS II Cayman Corporation c Common equity South America HGI Global Holdings, Inc. Common equity North America 1 Hogan S.ar.l c Common equity Western Europe Hogan S.ar.l c Preferred equity Western Europe Kahuna Holdco Pty Limited Common equity Asia - Pacific KKBS Group Holdings, LLC c Member interest North America KKBS Holdings, LLC c Member interest North America KKR Matterhorn Co-Invest, L.P. c Limited partnership interest Western Europe KLFS Holdings, L.P. c Limited partnership interest North America Learning Care Group (US), Inc. c Warrants North America Mauritius (Luxembourg) Investments S.ar.l. c Common equity Western Europe MPH Acquisition Holdings, LLC Member interest North America NDES Holdings, LLC c Member interest North America Peer I S.A. c Common equity Western Europe Peer I S.A. Preferred equity Western Europe R&R Co-Invest FCPR c Common equity Western Europe Sabre Industries, Inc. c Common equity North America S-Evergreen Holding Corp. c Common equity North America Silver Lake Sumeru Marlin Co-Invest Fund, L.P. c Limited partnership interest North America Snack Parent Corporation c Preferred equity North America SPH GRD Acquisition Partners, LLC c Member interest North America Spring Topco, Ltd. c Common equity North America Strategic Partners, Inc. c Common equity North America Surgery Center Holdings, LLC Warrants North America Swissport II Co-Invest FCPR c Common equity Western Europe Valhalla Co-Invest, L.P. Limited partnership interest Western Europe Velocity Technologies Solutions, Inc. c Common equity North America The accompanying notes are an integral part of these Consolidated Financial Statements. 1 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – September 30, 2013 (Unaudited) (continued) Private Equity Investments (continued) Direct Investments (continued) Direct Debt (36.25%) Interest Maturity Investment Type Geographic Region b Fair Value ** Aenova Group Euribor + 5.50% 10/14/2019 Senior Western Europe $ American Importing Company Inc. and Ann’s House of Nuts Libor + 5.75% 5/23/2018 Senior North America Attendo Care AB Euribor (1.25% floor) + 7.00%; 3.25% PIK 6/30/2019 Mezzanine Western Europe Attendo Care AB Euribor (1.25% floor) + 10.25% PIK 6/30/2019 Senior Western Europe ATX Networks Corp. 12.00% + 2.00% PIK 5/12/2016 Mezzanine North America Barbri Holdings, Inc. Libor (1.00% floor) + 4.25% 7/17/2019 Senior North America Beauty Holding Two AG Euribor + 5.50% 12/19/2019 Senior Western Europe Beauty Holding Two AG Euribor + 1.50%; 10.00% PIK 12/12/2020 Mezzanine Western Europe Biomnis 7.00%; 3.375% PIK 9/3/2019 Senior Western Europe CapitalSpring Finance Company 9.00%; 3.75% PIK 9/12/2018 Mezzanine North America CCM Pharma Debtco Limited Libor (1.50% floor) + 6.50%; 4.00% PIK 12/31/2020 Mezzanine Western Europe Dynamic Research Corp. 13.00% 6/30/2017 Mezzanine North America Evergreen ACQC01, L.P. 10.25% 7/9/2022 Mezzanine North America Global Tel*Link Corporation Libor (1.25% floor) + 7.75% 11/23/2020 Second Lien North America Global Tel*Link Corporation Libor (1.25% floor) + 3.75% 12/14/2017 Senior North America Globetrotter Investment & Co S.C.A. Euribor + 4.75% + MLA 0.0018% 7/31/2019 Senior Western Europe H&F Nugent Lux Debtco S.a.r.l Libor (1.00% floor) + 5.75% 8/20/2020 Senior Western Europe H.J. Heinz Company Libor (1.00% floor) + 2.50% 6/7/2020 Senior North America KACC Acquisition, LLC 12%; 1.00% PIK 6/29/2018 Mezzanine North America Kahuna Bidco Pty Limited BBSY + 5.00%; 3.50% PIK 12/31/2016 Mezzanine Asia - Pacific Kerisper S.A.S Euribor + 3.00%; 3.50% PIK 12/31/2017 Second Lien Western Europe Kinetic Concepts, Inc. Libor (1.00% floor) + 3.50% 5/4/2018 Senior North America Learning Care Group (US) No. 2, Inc. Libor (1.25% floor) + 4.75% 5/8/2019 Senior North America Learning Care Group (US) No. 2, Inc. 15.00% PIK (2x redemption preference) 6/30/2016 Mezzanine North America LTS Group Holdings, LLC Libor (1.00% floor) + 3.50% 4/11/2020 Senior North America Newcastle Coal Infrastructure Group Pty, Ltd. BBSY + 7.00% + (step-ups to 9.00%) 1/22/2023 Mezzanine Asia - Pacific Panda Temple Power Intermediate Holdings I, LLC Libor + 13.00% (steps up to Libor + 15.00%), PIK only 7/27/2020 Mezzanine North America Photonis Technologies S.A.S Libor (1.00% floor) + 7.50% 9/18/2019 Second Lien Western Europe Sabre Industries, Inc. 12.00%; 2.00% PIK 2/22/2019 Mezzanine North America Securitas Direct Holding AB Euribor + 3.75%; 6.75% PIK 9/2/2019 Mezzanine Western Europe Ship Luxco 3 S.a.r.l. Libor (1.25% floor) + 3.50% 11/30/2019 Senior Western Europe Speedcast Limited Libor + 4.75% 5/31/2018 Senior Asia - Pacific Springer Science+Business Media Deutschland GmbH Libor (1.00% floor) + 4.00% 8/14/2020 Senior Western Europe Sun Products Corporation (The) Libor (1.25% floor) + 4.25% 3/23/2020 Senior North America Surgery Partners Libor (1.25% floor) + 4.75% 4/11/2019 Senior North America Triactor Acquico AB Euribor (2.00% floor) + 7.00%; 5.00% PIK 9/29/2017 Mezzanine Western Europe TrustHouse Services Group Libor (1.25% floor) + 4.50% 4/15/2019 Senior North America Total Direct Investments (55.44%) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – September 30, 2013 (Unaudited) (continued) Secondary Investments* (42.89%) Geographic Region b Fair Value 3i Europartners Vb, L.P. Western Europe $ Abingworth Bioventures V Co-Investment Growth Equity Fund, L.P. c Western Europe Abingworth Bioventures V, L.P. Western Europe Advent International GPE VI, L.P. Western Europe Apax Europe VI - A, L.P. Western Europe Apax Europe VII - B, L.P. c Western Europe Apollo Investment Fund IV, L.P. c North America Apollo Investment Fund VI, L.P. North America Apollo Investment Fund VII, L.P. North America Apollo Overseas Partners (Delaware) VII, L.P. North America Ares Corporate Opportunities Fund III, L.P. North America Bain Capital Fund X, L.P. North America Bain Capital X Co-Investment Fund, L.P. North America Baring Asia Private Equity Fund IV, L.P. Asia - Pacific Blackstone Capital Partners V/F, L.P. North America Blackstone Capital Partners V-S, L.P. North America Candover 2001 Fund UK No. 2, L.P. c Western Europe Candover 2005 Fund, L.P. c Western Europe Carlyle Europe Partners II, L.P. Western Europe Carlyle Europe Partners III, L.P. Western Europe Carlyle Japan International Partners II, L.P. Asia - Pacific Carlyle Partners IV, L.P. North America Carlyle Partners V, L.P. North America Carlyle Partners V/B, L.P. North America Citigroup Venture Capital International Growth Offshore I, L.P. Asia - Pacific Citigroup Venture Capital International Growth Offshore II, L.P. Asia - Pacific Citigroup Venture International Growth Partnership II, L.P. Asia - Pacific Clayton, Dubilier & Rice Fund VII, L.P. North America Clayton, Dubilier & Rice Fund VIII, L.P. North America CVC Capital Partners Asia Pacific III, L.P. Asia - Pacific CVC European Equity Partners Tandem Fund (A), L.P. Western Europe CVC European Equity Partners V, L.P. Western Europe daVinci Japan Real Estate Partners IV, L.P. c Asia - Pacific Duke Street VI US No. 1 Limited Partnership Western Europe Fourth Cinven Fund, L.P. Western Europe Frazier Healthcare VI, L.P. North America FS Equity Partners V, L.P. c North America Green Equity Investors III, L.P. c North America Green Equity Investors Side V, L.P. North America Gryphon Partners 3.5, L.P. North America Harvest Partners V, L.P. North America Hellman & Friedman Capital Partners VI, L.P. North America H.I.G. Bayside Debt & LBO Fund II, L.P. North America Highstar Capital III Prism Fund, L.P. North America Investcorp Private Equity 2007 Fund, L.P. North America Investcorp Technology Partners III (Cayman), L.P. c North America Irving Place Capital Investors II, L.P. North America Irving Place Capital Partners III, L.P. North America KKR European Fund III, L.P. Western Europe Lightyear Fund II, L.P. c North America Madison Dearborn Capital Partners V-A and V-B, L.P. North America Madison Dearborn Capital Partners VI-C, L.P. North America MidOcean Partners III, L.P. North America Montagu III, L.P. Western Europe Oak Investment Partners XII, L.P. North America Palladium Equity Partners III, L.P. North America The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – September 30, 2013 (Unaudited) (continued) Private Equity Investments (continued) Secondary Investments* (continued) Geographic Region b Fair Value Permira Europe III, L.P. c Western Europe $ Permira IV Continuing, L.P. 1 Western Europe Providence Equity Partners IV, L.P. North America Providence Equity Partners V, L.P. North America Providence Equity Partners VI, L.P. North America Providence Equity Partners VII-A, L.P. c North America Ripplewood Partners II, L.P. c North America Silver Lake Partners III, L.P. North America Silver Lake Sumeru Fund, L.P. North America Sun Capital Partners V, L.P. c North America TCV VI, L.P. c North America TCV VII (A), L.P. c North America Terra Firma Capital Partners III, L.P. c Western Europe Thomas H. Lee Parallel (DT) Fund VI, L.P. North America Thomas H. Lee Parallel Fund VI, L.P. North America TPG Partners V, L.P. North America TPG Partners VI, L.P. North America Tudor Ventures III, L.P. c North America Warburg Pincus Private Equity IX, L.P. North America Warburg Pincus Private Equity X, L.P. North America Total Secondary Investments (42.89%) $ Primary Investments* (4.15%) Geographic Region b Fair Value Advent International GPE VII-B, L.P. c North America $ Altra Private Equity Fund II, L.P. c South America Ares Corporate Opportunities Fund IV, L.P. c North America Avista Capital Partners II, L.P. North America Avista Capital Partners III, L.P. North America Baring Asia Private Equity V, L.P. c Asia - Pacific Crescent Mezzanine Partners VIB, L.P. North America EQT VI (No.1), Limited Partnership c Western Europe Genstar Capital Partners VI, L.P. North America Hony Capital Partners V, L.P. c Asia - Pacific KKR North America Fund XI, L.P. c North America Kohlberg TE Investors VII, L.P. North America New Enterprise Associates 14, L.P. c North America Pátria - Brazilian Private Equity Fund IV, L.P. c South America PennantPark Credit Opportunities Fund, L.P. North America Windjammer Senior Equity Fund IV, L.P. c North America Total Primary Investments (4.15%) $ Total Private Equity Investments (Cost $755,170,252) (102.48%) $ Common Stocks (0.00%) Energy (0.00%) Shares Geographic Region b Fair Value Laredo Petroleum Holdings, Inc. c North America $ Total Energy (0.00%) $ Total Common Stocks (Cost $24,927) (0.00%) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Schedule of Investments – September 30, 2013 (Unaudited) (continued) Short-Term Investments (2.40%) U.S. Government Treasury Obligations (2.40%) Principal Fair Value U.S. Treasury Bill, 0.03%, 10/03/2013 d $ Total U.S. Government Treasury Obligations (2.40%) $ Total Short-Term Investments (Cost $19,999,967) (2.40%) $ Total Investments (Cost $775,195,146) (104.88%) Liabilities in Excess of Other Assets (-4.88%) ) Members' Equity (100.00%) $ * Direct private equity investments are private investments directly into the equity or debt of selected operating companies, often together with the management of the company. Primary investments are investments in newly established private equity partnerships where underlying portfolio companies are not known as of the time of investment. Secondary investments involve acquiring single or portfolios of assets on the secondary market. ** The Fair Value of any Direct Investment may not necessarily reflect the current or expected future performance of such Direct Investment or the Fair Value of the Master Fund’s interest in such Direct Investment. Furthermore, the Fair Value of any Direct Investment has not been calculated, reviewed, verified or in any way approved by such Direct Investment or its general partner, manager or sponsor (including any of its affiliates). Please see Note 2.b for further detail regarding the valuation policy of the Master Fund. a Private equity investments are generally issued in private placement transactions and as such are generally restricted as to resale. Total cost and fair value of restricted portfolio funds as of September 30, 2013 was $755,170,252 and $855,192,511, respectively. b Geographic region is based on where a Private Equity Investment is headquartered and may be different from where such Private Equity Investment invests or operates. c Non-income producing. d Each issue shows the rate of the discount at the time of purchase. The accompanying notes are an integral part of these Consolidated Financial Statements. 5 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Assets, Liabilities and Members’ Equity – September 30, 2013 (Unaudited) Assets Private Equity Investments, at fair value (cost $755,170,252) $ Common stocks, at fair value (cost $24,927) Short-term investments, at fair value (cost $19,999,967) Cash and cash equivalents Cash denominated in foreign currencies (cost $2,414,111) Interest receivable Dividends receivable Investment sales receivable Prepaid assets Total Assets $ Liabilities Investment purchases payable $ Repurchase amounts payable for tender offers Forward foreign currency contracts payable Management fee payable Professional fees payable Interest expense payable Accounting and administration fees payable Board of Managers' fees payable Custodian fees payable Other payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Total Members' Equity $ The accompanying notes are an integral part of these Consolidated Financial Statements. 6 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Operations – For the Six Months Ended September 30, 2013 (Unaudited) Investment Income Dividends $ Interest Transaction fee income Other income Total Investment Income Operating Expenses Management fee Professional fees Accounting and administration fees Interest expense Board of Managers' fees Custodian fees Insurance expense Other expenses Net Expenses Net Investment Income Net Realized Gain (Loss) and Change in Unrealized Appreciation (Depreciation) on Investments, Forward Foreign Currency Contracts and Foreign Currency Net realized gain from investments Net realized gain on forward foreign currency contracts Net realized loss on foreign currency translation ) Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Forward foreign currency contracts ) Net Realized Gain (Loss) and Change in Unrealized Appreciation (Depreciation) on Investments, Forward Foreign Currency Contracts and Foreign Currency Net Increase in Members' Equity From Operations $ The accompanying notes are an integral part of these Consolidated Financial Statements. 7 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statements of Changes in Members’ Equity – For the Periods Ended March 31, 2013 and September 30, 2013 (Unaudited) Adviser’s Equity Members’ Equity Total Members’ Equity Members' Equity at March 31, 2012 $ $ $ Capital contributions — Capital tenders ) ) ) Net investment income — Net realized gain from investments — Net realized loss on forward foreign currency contracts — ) ) Net realized gain on foreign currency contracts — Net realized gain distributions from primary and secondary investments — Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation — Adviser's Incentive Allocation from April 1, 2012 to March 31, 2013 ) — Members' Equity at March 31, 2013 $ $ $ Capital contributions — Capital tenders ) ) ) Net investment income — Net realized gain from investments — Net realized gain on forward foreign currency contracts — Net realized loss on foreign currency contracts — ) ) Net realized gain distributions from primary and secondary investments — Net change in accumulated unrealized appreciation (depreciation) on investments, forward foreign currency contracts and foreign currency translation — Adviser's Incentive Allocation from April 1, 2013 to September 30, 2013 ) — Members' Equity at September 30, 2013 $ $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 8 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Statement of Cash Flows – For the Six Months Ended September 30, 2013 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity from Operations $ Adjustments to reconcile Net Increase in Members' Equity from Operations to net cash used in operating activities: Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation ) Net realized gain from investments, forward foreign currency contracts and foreign currency translation ) Purchases of Private Equity Investments ) Distributions received from Private Equity Investments Net (purchases) sales of common stocks ) Net (purchases) sales of short-term investments Net realized gain on forward foreign currency contracts Net realized gain distributions from primary and secondary investments Increase in interest receivable ) Increase in investment sales receivable ) Increase in dividends receivable ) Increase in prepaid assets ) Increase in investment purchases payable Decrease in management fee payable ) Increase in professional fees payable Increase in interest expense payable Decrease in accounting and administration fees payable ) Increase in Board of Managers' fees payable Increase in custodian fees payable Decrease in other payable ) Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Members' capital contributions Distributions for Members' capital tenders ) Net Cash Provided by Financing Activities Effect of exchange rate changes on cash ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at End of Period $ The accompanying notes are an integral part of these Consolidated Financial Statements. 9 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Consolidated Financial Highlights Six Months Ended September 30, 2013 (Unaudited) Year Ended March 31, Year Ended March 31, Year Ended March 31, Period from Commencement of Operations - July 1, 2009 through March 31, 2010 Total Return Before Incentive Allocation (1) %(3) % % % %(3) Total Return After Incentive Allocation (1) %(3) % % % %(3) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) $ Net investment income (loss) to average net assets before Incentive Allocation %(4) % % )% )%(4) Ratio of gross expenses to average net assets, excluding Incentive Allocation (2) %(4) % % % %(5) Incentive Allocation to average net assets %(3) % % % %(3) Ratio of gross expenses and Incentive Allocation to average net assets (2) %(4)(5) % % % %(4)(5) Expense waivers to average net assets %(4) % % )% )%(4) Ratio of net expenses and Incentive Allocation to average net assets %(4)(5) % % % %(4) Ratio of net expenses to average net assets, excluding Incentive Allocation %(4) % % % %(4)(5) Portfolio Turnover %(3) % % % %(3)(5) Total investment return reflects the changes in net asset value based on the effects of the performance of the Master Fund during the period and adjusted for cash flows related to capital contributions or withdrawals during the period. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursement by/to the Adviser. Not annualized. Annualized. The Incentive Allocation and/or organizational expenses are not annualized. The accompanying notes are an integral part of these Consolidated Financial Statements. 10 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – September 30, 2013 (Unaudited) 1. Organization Partners Group Private Equity (Master Fund), LLC (the “Master Fund”) was organized as a limited liability company under the laws of the State of Delaware on August 4, 2008 and commenced operations on July 1, 2009. The Master Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. The Master Fund is managed by Partners Group (USA) Inc. (the “Adviser”), an investment adviser registered under the Investment Advisers Act of 1940, as amended. A Board of Managers (the “Board”) has overall responsibility for the management and supervision of the business operations of the Master Fund. To the fullest extent permitted by applicable law, the Board may delegate any of its rights, powers and authority to, among others, the officers of the Master Fund, any committee of the Board, or the Adviser. The objective of the Master Fund is to seek attractive long-term capital appreciation by investing in a diversified portfolio of private equity investments. The Master Fund may make investments through its wholly-owned subsidiary, Partners Group Private Equity (Subholding), LLC (the “Subsidiary”). The Board has oversight responsibility for the Master Fund’s investment in the Subsidiary and the Master Fund’s role as sole shareholder of the Subsidiary. The Master Fund is a master investment portfolio in a master-feeder structure. Partners Group Private Equity, LLC, Partners Group Private Equity (Institutional), LLC, Partners Group Private Equity (TEI), LLC, and Partners Group Private Equity (Institutional TEI), LLC, (collectively “the Feeder Funds”) invest substantially all of their assets, directly or indirectly, in the limited liability company interests (“Interests”) of the Master Fund and become members of the Master Fund (“Members”). 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Master Fund’s accounting and reporting policies conform with U.S. generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments Investments held by the Master Fund include direct equity and debt investments in operating companies (“Direct Investments”) and primary and secondary investments in private equity funds (“Private Equity Fund Investments”) (Direct Investments and Private Equity Fund Investments, collectively, “Private Equity Investments”). The Master Fund estimates the fair value of its Private Equity Investments in conformity with U.S. GAAP. The Master Fund’s valuation procedures (the “Valuation Procedures”), which have been approved by the Board, require evaluation of all relevant factors available at the time the Master Fund values its investments. The inputs or methodologies used for valuing the Master Fund’s Private Equity Investments are not necessarily an indication of the risk associated with investing in those investments. Direct Investments In assessing the fair value of non-traded Direct Investments, the Master Fund uses a variety of methods such as the time of last financing, earnings and multiple analysis, discounted cash flow and third party valuation, and makes assumptions that are based on market conditions existing at each end of the reporting period. Quoted market prices or dealer quotes for certain similar instruments are used for long-term debt where appropriate. Other techniques, such as option pricing models and estimated discounted value of future cash flows, are used to determine fair value for the remaining financial instruments. Private Equity Fund Investments The fair values of Private Equity Fund Investments determined by the Adviser in accordance with the Valuation Procedures are estimates. These estimates are net of management and performance incentive fees or allocations payable pursuant to the respective organizational documents of the Private Equity Fund Investments. Ordinarily, the fair value of a Private Equity Fund Investment is based on the net asset value of that Private Equity Fund Investment determined by its investment manager. Accordingly, in circumstances in which the net asset value of the Private Equity Fund Investment is determined using accounting guidance other than U.S. GAAP, or the fair value of the Private Equity Fund Investment in an investment company cannot be determined, the net asset value of the Private Equity Fund Investment (or its equivalent) reported by its investment manager is used as fair value of the Private Equity Fund Investment without further adjustment. If the Adviser determines that the most recent net asset value reported by the investment manager of a Private Equity Fund Investment does not represent fair value or if the manager of a Private Equity Fund Investment 11 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – September 30, 2013 (Unaudited) (continued) 2. Significant Accounting Policies (continued) b. Valuation of Investments (continued) fails to report a net asset value to the Master Fund, a fair value determination is made by the Adviser in accordance with the Valuation Procedures. In making that determination, the Adviser will consider whether it is appropriate, in light of all relevant circumstances, to value such Private Equity Fund Investment at the net asset value last reported by its investment manager, or whether to adjust such value to reflect a premium or discount to such net asset value. Because of the inherent uncertainty in valuation, the estimated values may differ from the values that would have been used had a ready market for the securities existed, and the differences could be material. Daily Traded Investments The Master Fund values investments traded (1) on one or more of the U.S. national securities exchanges or the OTC Bulletin Board, at their last sales price, or (2) on NASDAQ at the NASDAQ Official Closing Price, at the close of trading on the exchanges or markets where such securities are traded for the business day as of the relevant determination date. If no sale or official closing price of particular securities are reported on a particular day, the securities will be valued at the closing bid price for securities held long, or the closing ask price for securities held short, or if a closing bid or ask price, as applicable, is not available, at either the exchange or system-defined closing price on the exchange or system in which such securities are principally traded. Securities traded on a foreign securities exchange generally are valued at their closing prices on the exchange where such securities are primarily traded and translated into U.S. dollars at the current exchange rate provided by a recognized pricing service. Investments for which no prices are obtained under the foregoing procedures, including those for which a pricing service supplies no exchange quotation or a quotation that is believed by the Adviser not to reflect the market value, will be valued at the bid price, in the case of securities held long, or the ask price, in the case of securities held short, supplied by one or more dealers making a market in those securities or one or more brokers. High quality investment grade debt securities (e.g., treasuries, commercial paper, etc.) with a remaining maturity of 60 days or less are valued by the Adviser at amortized cost. c. Cash and Cash Equivalents Pending investment in Private Equity Investments and in order to maintain liquidity, the Master Fund holds cash, including amounts held in foreign currency and short-term interest bearing deposit accounts. At times, those amounts may exceed federally insured limits. The Master Fund has not experienced any losses in such accounts and does not believe that it is exposed to any significant credit risk on such accounts. d. Foreign Currency Translation The books and records of the Master Fund are maintained in U.S. Dollars. Generally, assets and liabilities denominated in non-U.S. currencies are translated into U.S. Dollar equivalents using valuation date exchange rates, while purchases, realized gains and losses, income and expenses are translated at the transaction date exchange rates. As of September 30, 2013 the Master Fund has fifty-one investments denominated in Euros, six investments denominated in British Pound, five investments denominated in Australian Dollars, two investments denominated in Japanese Yen, one investment denominated in Hong Kong Dollars, one investment denominated in Norwegian Kronor and one investment denominated in Swedish Kronor. The Master Fund does not isolate the portion of the results of operations due to fluctuations in foreign exchange rates from changes in fair values of the investments during the period. e. Forward Foreign Currency Exchange Contracts The Master Fund may enter forward foreign currency exchange contracts as a way of managing foreign exchange rate risk. The Master Fund may enter into these contracts for the purchase or sale of a specific foreign currency at a fixed price on a future date as a hedge or cross hedge against either specific transactions or portfolio positions. The objective of the Master Fund’s foreign currency hedging transactions is to reduce the risk that the U.S. Dollar value of the Master Fund’s foreign currency denominated investments will decline in value due to changes in foreign currency exchange rates. All forward foreign currency exchange contracts are “marked-to-market” daily at the applicable translation rates resulting in unrealized gains or losses. Realized gains or losses are recorded at the time the forward foreign currency exchange contract is offset by entering into a closing transaction or by the delivery or receipt of the currency. Risk may arise upon entering into these contracts from the potential inability of counterparties to meet the terms of their contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. Dollar. 12 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – September 30, 2013 (Unaudited) (continued) 2. Significant Accounting Policies (continued) e. Forward Foreign Currency Exchange Contracts (continued) During the six month period ended September 30, 2013, the Master Fund entered into two short forward foreign currency exchange contracts and one long forward foreign currency exchange contract. As disclosed in the Statement of Operations, the Master Fund had $282,879 in net realized gains, and a $2,806,250 change in net unrealized depreciation on forward foreign currency exchange contracts. At September 30, 2013, the Master Fund had outstanding short forward foreign currency exchange contract: Contract Amount Settlement Date Currency Buy Sell Value Unrealized Appreciation (Depreciation) Counterparty October 25, 2013 Euro (€) €39,200,000 Barclays Capital f. Investment Income The Master Fund records distributions of cash or in-kind securities from Private Equity Investments at fair value based on the information from distribution notices when distributions are received. Thus, the Master Fund would recognize within the Statement of Operations its share of realized gains or (losses) and the Master Fund’s share of net investment income or (loss) based upon information received regarding distributions from managers of the Private Equity Investments. Unrealized appreciation/depreciation on investments within the Statement of Operations includes the Master Fund’s share of unrealized gains and losses, realized undistributed gains/losses, and the Master Fund’s share of undistributed net investment income or (loss) from Private Equity Investments for the relevant period. g. Master Fund Expenses The Master Fund bears all expenses incurred in the business of the Master Fund on an accrual basis, including, but not limited to, the following: all costs and expenses related to portfolio transactions and positions for the Master Fund’s account; legal fees; accounting, auditing, and tax preparation fees; custodial fees; fees for data and software providers; costs of insurance; registration expenses; managers’ fees; and expenses of meetings of the Board. h. Costs Relating to Purchases of Secondary Investments Costs relating to purchases of secondary investments consist of imputed expenses relating to the amortization of deferred payments on investments purchased in secondary transactions. Such expenses are recognized on a monthly basis until the due date of a deferred payment. At due date the net present value of such payment equals the notional amount due to the respective counterparty. i. Income Taxes For U.S. federal income tax purposes, the Master Fund is treated as a partnership, and each Member of the Master Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains (losses) of the Master Fund. Accordingly, no U.S. federal, state or local income taxes are paid by the Master Fund on the income or gains of the Master Fund since the Members are individually liable for the taxes on their allocated share of such income or gains of the Fund. The Adviser determines whether a tax position is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. The Master Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of September 30, 2013, the tax years from the year 2010 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. 13 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – September 30, 2013 (Unaudited) (continued) 2. Significant Accounting Policies (continued) j. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Master Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in capital from operations during the reporting period. Actual results can differ from those estimates. k. Consolidated Financial Statements The Consolidated Schedule of Investments, Statement of Assets and Liabilities, Statement of Operations, Statement of Changes in Members’ Equity, Statement of Cash Flows and Financial Highlights of the Master Fund include the accounts of the Subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. l. Disclosures about Offsetting Assets and Liabilities The Master Fund is subject to Financial Accounting Standards Board’s (“FASB”) Disclosures about Offsetting Assets and Liabilities which requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The guidance requires retrospective application for all comparative periods presented. For financial reporting purposes, the Master Fund does not offset derivative assets and liabilities that are subject to Master Netting Agreements (“MNA”) or similar arrangements in the Statement of Assets and Liabilities. The Master Fund has adopted the new disclosure requirements on offsetting in the following table: The following table presents the Master Fund’s derivative liabilities by type, net of amounts available for offset under a MNA and net of the related collateral received by the Master Fund as of September 30, 2013: Description Gross Amounts Recognized in Statement of Assets and Liabilities Derivatives Available for Offset Collateral Pledged Net Amount 1 Forward foreign currency contract payable $— $— 1 Net amount represents the net amount payable to the counterparty in the event of default. m. Recently Issued Accounting Pronouncements In June 2013, FASB issuedAccounting Standards Update (“ASU”) No. 2013-08, “Financial Services – Investment Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements.” ASU 2013-08 creates a two-tiered approach to assess whether an entity is an investment company. The guidance will also require an investment company to measure noncontrolling ownership interests in other investment companies at fair value and will require additional disclosures relating to investment company status, any changes thereto and information about financial support provided or contractually required to be provided to any of the investment company’s investees. The guidance is effective for financial statements with fiscal years beginning after December 15, 2013 and interim periods within those fiscal years. Management is evaluating the impact of this guidance on the Master Fund’s financial statement disclosures. 14 Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Notes to Consolidated Financial Statements – September 30, 2013 (Unaudited) (continued) 3. Fair Value Measurements In conformity with U.S. GAAP, investments are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date. A three-tier hierarchy is used to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments • Level 1 – Quoted prices are available in active markets for identical investments as of the measurement date. The type of investments included in Level 1 include marketable securities that are primarily traded on a securities exchange or over-the-counter. The fair value is determined to be the last sale price on the determination date, or, if no sales occurred on any such day, the mean between the closing bid and ask prices on such day. The Master Fund does not apply a blockage discount to the quoted price for these investments, even in situations where the Master Fund holds a large position and a sale could reasonably impact the quoted price. • Level 2 – Pricing inputs are other than quoted prices in active markets (i.e. Level 1 pricing) and fair value is determined through the use of models or other valuation methodologies through direct or indirect corroboration with observable market data. Investments which are generally included in this category include corporate notes, convertible notes, warrants and restricted equity securities. The fair value of legally restricted equity securities may be discounted depending on the likely impact of the restrictions on liquidity and the Adviser’s estimates. • Level 3 – Pricing inputs are unobservable for the investment and include situations where there is little, if any, market activity for the investment. The inputs into the determination of fair value require significant management judgment and/or estimation. Investments that are included in this category generally include equity investments that are privately owned, as well as convertible notes and warrants that are not actively traded. The fair value for investments using Level 3 pricing inputs are based on the Adviser’s estimates that consider a combination of various performance measurements including the timing of the transaction, the market in which the company operates, comparable market transactions, company performance and projections and various performance multiples as applied to earnings before interest, taxes, depreciation and amortization or a similar measure of earnings for the latest reporting period and forward earnings, as well as discounted cash flow analysis. The following table presents the Master Fund’s investments at September 30, 2013 measured at fair value. Due to the inherent uncertainty of valuations, estimated values may materially differ from the values that would have been used had a ready market for the securities existed. Investments Level 1 Level 2 Level 3 Total Direct Investments: Direct Equity Investments $ $
